21-22108-rdd      Doc 99    Filed 09/03/21 Entered 09/03/21 17:20:58        Main Document
                                         Pg 1 of 4



MAYER BROWN LLP
Douglas Spelfogel
Leah Eisenberg
Jason I. Kirschner
Dabin Chung
1221 Avenue of the Americas
New York, New York 10020
Telephone: (212) 506-2500
Facsimile: (212) 506-1910
Proposed Co-Counsel to the Debtor
and Debtor in Possession

BACKENROTH FRANKEL &
KRINSKY, LLP
Mark Frankel
800 Third Avenue
New York, New York 10022
Telephone: (212) 593-1100
Facsimile: (212) 644-0544

Co-Counsel to the Debtor
and Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                     Chapter 11
In re:
                                                     Case No.: 21-22108 (RDD)
96 WYTHE ACQUISITION LLC,

                           Debtor.


                   RESPONSE AND RESERVATION OF RIGHTS TO
                 MOTION FOR MODIFICATION OF AUTOMATIC STAY

TO:      THE HONORABLE ROBERT D. DRAIN,
         UNITED STATES BANKRUPTCY JUDGE:

         96 Wythe Acquisition LLC, the above-captioned debtor and debtor-in-possession (the

“Debtor”), by its undersigned attorneys, Mayer Brown LLP and Backenroth Frankel & Krinsky,

LLP, submits this Response and Reservation of Rights (the “Response”) to Juan Ramirez’s Motion



743702999
21-22108-rdd         Doc 99   Filed 09/03/21 Entered 09/03/21 17:20:58             Main Document
                                           Pg 2 of 4



for Modification of Automatic Stay (the “Stay Relief Motion”), and in support thereof, respectfully

states as follows:

                                         BACKGROUND

        1.     On February 23, 2021, the Debtor filed a voluntary petition for relief under Chapter

11 of Title 11 of the United States Code (the “Bankruptcy Code”). The Debtor continues to operate

its business and manage its property as debtor-in-possession pursuant to Bankruptcy Code sections

1107(a) and 1108.

        2.     On June 7, 2021, Juan Ramirez (the “Plaintiff”), by and through its attorney, filed

the Stay Relief Motion, pursuant to which the Plaintiff seeks relief from the automatic stay in order

to permit the Plaintiff to proceed with the state action for personal injuries it had initiated in the

Supreme Court of the State of New York, Kings County, under index #514500/2017 (the “State

Court Action”) against the Debtor and Dimyon Development Corp., to which the automatic stay

extends.

        3.     In the affirmation attached to the Stay Relief Motion (the “Affirmation”), the

Plaintiff’s attorney states that the Plaintiff in the State Court Action agrees to limit its claims to

the Debtor’s available insurance coverage. See Affirmation ¶ 9.

        4.     The Debtor and its attorneys made continued attempts to contact the Plaintiff’s

attorney and will continue to engage in conversations as necessary to reach a consensual resolution

of the Stay Relief Motion.

                        RESPONSE AND RESERVATION OF RIGHTS

        5.     The Debtor does not object to the relief requested by the Plaintiff, provided that any

order entered by this Court granting the Stay Relief Motion expressly limits the relief granted to

the Plaintiff’s pursuit of the State Court Action to the extent of available insurance coverage, and


                                                  2
743702999
21-22108-rdd       Doc 99     Filed 09/03/21 Entered 09/03/21 17:20:58              Main Document
                                           Pg 3 of 4



subject to the Plaintiff’s agreement to not assert a claim against the Debtor in the above-captioned

bankruptcy case. To the extent the Plaintiff seeks any amount in excess of the available insurance

coverage, or otherwise seeks compensation directly from the Debtor, the Stay Relief Motion

should be denied to preclude the diminution of the Debtor’s bankruptcy estate and prevent the

Debtor from having to defend itself in the State Court Action at this time, consistent with the

purpose of the automatic stay.

          6.   Additionally, the Stay Relief Motion does not purport to be filed on behalf of

Carmen Nina Ramirez, the other plaintiff in the State Court Action, nor does it include a

representation that Mrs. Ramirez agrees to pursue the State Court Action as to the Debtor only to

the extent of available insurance coverage. The Debtor therefore respectfully requests that any

order granting the Stay Relief Motion indicates that no relief is granted as to plaintiff Carmen Nina

Ramirez unless and until she files a proper stay relief motion that is granted by this Court.

          7.   The Debtor reserves all rights to amend or supplement this Response, including to

raise any new objections to the Stay Relief Motion. The Debtor also reserves all rights to object

to any modification of the automatic stay, with respect to the Plaintiff or otherwise, except as solely

related to the Plaintiff’s claims in the State Court Action that do not exceed the available insurance

coverage.

          8.   By this Response, the Debtor is not and shall not be deemed to be taking any

positions or making any assertions regarding the State Court Action or any legal or factual

assertions made therein. Further, this Response is not, and may not be deemed or construed to be,

a waiver of any of the Debtor’s substantive or procedural rights, including, without limitation, in

relation to the above-captioned bankruptcy case or stay proceedings related to the State Court

Action.


                                                  3
743702999
21-22108-rdd   Doc 99   Filed 09/03/21 Entered 09/03/21 17:20:58       Main Document
                                     Pg 4 of 4



                                            Respectfully submitted,
Dated: September 3, 2021
       New York, New York
                                            By: /s/ Douglas Spelfogel
                                            Douglas Spelfogel
                                            Leah Eisenberg
                                            Jason I. Kirschner
                                            Dabin Chung
                                            MAYER BROWN LLP
                                            1221 Avenue of the Americas
                                            New York, New York 10020
                                            Telephone: (212) 506-2500
                                            Facsimile: (212) 506-1910
                                            Email: dspelfogel@mayerbrown.com
                                                    leisenberg@mayerbrown.com
                                                    jkirschner@mayerbrown.com
                                                    dchung@mayerbrown.com

                                            Proposed Co-Counsel to the Debtor
                                            and Debtor in Possession


                                            Mark Frankel
                                            BACKENROTH FRANKEL &
                                            KRINSKY, LLP
                                            800 Third Avenue
                                            New York, New York 10022
                                            Telephone: (212) 593-1100
                                            Facsimile: (212) 644-0544
                                            Email: mfrankel@bfklaw.com

                                            Co-Counsel to the Debtor and Debtor-in-
                                            Possession




                                        4
743702999
